*299Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Randolph S. Koch appeals the district court’s dismissal of his civil action and denial of his motion to reconsider. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm the district court’s orders. Koch v. Montgomery Cnty. Cir. Ct., No. 8:11-cv-01888-JFM (D. Md. Aug. 2, 2012; Sept. 21, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.